In the
    United States Court of Appeals
                  For the Seventh Circuit
                            ____________

No. 01-3261
KENNETH J. LLOYD,
                                                Petitioner-Appellant,
                                  v.
                        Œ
JOHN R. VANNATTA,
                                               Respondent-Appellee.
                            ____________
              Appeal from the United States District Court
       for the Northern District of Indiana, South Bend Division.
                   No. 00 C 781—Allen Sharp, Judge.
                            ____________
                                  ŒŒ
      SUBMITTED JUNE 26, 2002          —DECIDED JULY 24, 2002
                            ____________



Œ
  At the time Mr. Lloyd filed his petition, Charles Miller was the
Superintendent of the Pendleton Correctional Facility, where
Mr. Lloyd was incarcerated. During the pendency of this appeal,
Mr. Lloyd was transferred to the Miami Correctional Facility in
Bunker Hill, Indiana, whose Superintendent is John VanNatta.
Accordingly, VanNatta is the proper respondent, and we have
substituted him as respondent-appellee in both the caption
and text of this opinion. Fed. R. App. P. 43(b); Henderson v.
DeTella, 97 F.3d 942 n.* (7th Cir. 1996).
ŒŒ
     After an examination of the briefs and record, we have
concluded that oral argument is unnecessary. Thus, the appeal
is submitted on the briefs and the record. See Fed. R. App. P.
34(a)(2).
2                                                No. 01-3261

    Before BAUER, RIPPLE and MANION, Circuit Judges.
  PER CURIAM. In 1993, Kenneth Jerome Lloyd was con-
victed in Indiana state court of neglect of a dependent and
sentenced to twenty years’ imprisonment. After pursuing
unsuccessful appeals and post-conviction proceedings in
state court, Mr. Lloyd filed a petition for a writ of habeas
corpus under 28 U.S.C. § 2254, alleging inter alia that his
conviction was unconstitutional because the prosecution
engaged in misconduct during its closing argument. The
district court dismissed Mr. Lloyd’s petition as untimely,
and he appeals. For the reasons set forth in this opinion, we
affirm the judgment of the district court.


                              I
                     BACKGROUND
A. State Court Proceedings
   Mr. Lloyd was convicted by a jury in July 1993 of the
charge of neglect of a dependent after his girlfriend’s son
died while under his care. Mr. Lloyd appealed, but the In-
diana Court of Appeals dismissed his appeal on procedural
grounds. The Supreme Court of Indiana granted his Peti-
tion to Transfer and affirmed his conviction on the merits
on August 7, 1996. See Lloyd v. State, 669 N.E.2d 980 (Ind.
1996). His conviction became final on November 5, 1996,
the deadline by which he could have filed—but did not
file—a petition for a writ of certiorari in the Supreme Court
of the United States. On January 5, 1998, Mr. Lloyd filed
a petition for post-conviction relief in the St. Joseph (Indi-
ana) Superior Court, which was denied. The Indiana Court
of Appeals affirmed the denial of his post-conviction
petition, see Lloyd v. State, 717 N.E.2d 895 (Ind. App. 1999),
and, on March 22, 2000, the Supreme Court of Indiana
No. 01-3261                                                   3

denied Mr. Lloyd’s petition to transfer. See Lloyd v. State,
735 N.E.2d 227 (Ind. 2000) (table).


B. District Court Proceedings
  Mr. Lloyd filed his petition for a writ of habeas corpus in
the Northern District of Indiana on October 30, 2000, as-
serting that he had received ineffective assistance of trial
and appellate counsel, that the evidence presented at trial
was insufficient to support his conviction and that his
conviction was unconstitutional because the prosecution
engaged in misconduct during its closing argument by as-
serting that Mr. Lloyd, who had not been charged with
murder, had beaten his girlfriend’s son to death. Respon-
dent John VanNatta moved the court to dismiss the peti-
tion as untimely under 28 U.S.C. § 2244(d)(1) because it
was filed more than one year after Mr. Lloyd’s conviction
became final. Mr. Lloyd filed a traverse to VanNatta’s mo-
tion, admitting that his petition was filed late but assert-
ing that the delay in filing was caused by an external im-
pediment—the State of Indiana’s failure to provide him with
a complete transcript of his trial—and consequently his un-
timeliness should be excused. The district court rejected
Mr. Lloyd’s argument and dismissed his petition. The
court subsequently granted Mr. Lloyd a certificate of ap-
pealability (“CA”) on the issue of whether his inability to
obtain a complete copy of his trial transcript tolled the one-
                                                1
year statute of limitations under § 2244(d)(1).


1
   In his brief, VanNatta asserts that we should vacate the cer-
tificate of appealability issued to Mr. Lloyd and dismiss this
appeal because the CA does not identify a constitutional issue
debatable among jurists and thus does not satisfy the mandates
                                                  (continued...)
4                                                    No. 01-3261

                                II
                        DISCUSSION
A. Standard of Review
  Mr. Lloyd argues that the district court erred by dismiss-
ing his § 2254 petition as untimely, asserting that the time
for filing his petition should have been tolled because the
state failed to provide him with a complete trial transcript.
We review the district court’s legal conclusion that his
petition was untimely de novo. See Anderson v. Litscher, 281
F.3d 672, 673 (7th Cir. 2002).


B. Timeliness of Petition
  Under § 2244(d)(1)(A), as amended by the Antiterrorism
and Effective Death Penalty Act of 1996, a state pris-
oner must file a petition for a writ of habeas corpus within
one year from the date on which his conviction became
final, excluding the time that any “properly filed” petition
for state post-conviction or other collateral relief is pending.
See § 2244(d)(2); Gutierrez v. Schomig, 233 F.3d 490, 491 (7th


1
   (...continued)
of 28 U.S.C. § 2253(c)(2) and (3). However, a panel of this court
denied as untimely a previous motion brought by VanNatta to
vacate the CA, and we decline to revisit that determination at
this time. See United States v. Marcello, 212 F.3d 1005, 1008 (7th
Cir.), cert. denied, 531 U.S. 878 (2000); Ramunno v. United States,
264 F.3d 723, 725 (7th Cir. 2001) (government must bring alleged
defect in CA to this court’s attention “early in the process”). Ad-
ditionally, Mr. Lloyd has identified a constitutional issue suf-
ficient to support the grant of a CA—whether the prosecution
engaged in misconduct during closing argument—and we thus
may reach the merits of Mr. Lloyd’s statutory timeliness argu-
ment. See Slack v. McDaniel, 529 U.S. 473, 483-85 (2000); Brooks v.
Walls, 279 F.3d 518, 521 (7th Cir. 2002).
No. 01-3261                                                   5

Cir. 2000), cert. denied, 532 U.S. 950 (2001). Mr. Lloyd’s peti-
tion is clearly untimely under this statute: his conviction
became final on November 5, 1996, and he did not file
his habeas corpus petition in the district court until Octo-
ber 30, 2001, some 1,454 days later. Even when the period
that his state post-conviction proceedings were pending
(January 5, 1998, to March 22, 2000) is excluded from the
calculation, a total of 807 days, Mr. Lloyd filed his peti-
tion 647 days after his conviction became final, well outside
the one-year statutory limit.
   However, an exception to the general statute of limita-
tions of § 2244(d)(1)(A) is contained in § 2244(d)(1)(B),
which permits a prisoner to file a habeas corpus petition
within one year from “the date on which the impediment
to filing an application created by State action in violation
of the Constitution or laws of the United States is removed,
if the applicant was prevented from filing by such State
action.” Mr. Lloyd appears to argue that the state’s fail-
ure to provide him with a complete trial transcript impeded
his ability to file his habeas corpus petition, and that the
statute of limitations therefore should not begin to run until
he receives the transcripts. According to Mr. Lloyd, he was
unable to present his strongest argument to the court—that
the prosecution engaged in misconduct during closing ar-
guments—because he has yet to obtain a transcript of the
opening and closing arguments of his trial.
  The state’s failure to provide Mr. Lloyd with a transcript
did not prevent him from filing his habeas corpus petition,
and the time limit contained in § 2244(d)(1)(B) does not
apply to this case. Although neither § 2244 nor this cir-
cuit has defined what constitutes an “impediment” for pur-
poses of § 2244(d)(1)(B), the plain language of the stat-
ute makes clear that whatever constitutes an impediment
must prevent a prisoner from filing his petition. Even though
6                                                 No. 01-3261

Mr. Lloyd apparently has not yet received the transcripts he
sought, he was able to raise the issue of prosecutorial
misconduct in his federal habeas corpus petition. Although
mere notice pleading is not sufficient in the habeas corpus
context, see Blackledge v. Allison, 431 U.S. 63, 75 n.7 (1977),
there is no requirement that a habeas petitioner enumerate
in his petition every fact which supports a ground for relief.
Rather, Rule 2(c) of the Rules Governing § 2254 Cases
provides that a petitioner need only “set forth in summary
form the facts supporting each of the grounds” specified in
the petition. See Donovan v. Maine, 276 F.3d 87, 93 (1st Cir.
2002) (habeas corpus petition need not be pleaded with
particularity, so citation to transcript unnecessary); Ruark v.
Gunter, 958 F.2d 318, 319 (10th Cir. 1992) (prisoner not
entitled to transcript before filing § 2254 petition). Here,
Mr. Lloyd was able to provide sufficient factual support for
his claims without possessing the complete transcript—he
alleged in his petition that the prosecution’s improper
reference that he “beat [his girlfriend’s child] to death,”
R.1, ¶ 12c, when he was not charged with murder consti-
tuted prosecutorial misconduct. If Mr. Lloyd desired the
complete trial transcript to aid the court in deciding his
petition, he could have sought the district court’s help
in obtaining the missing portions through discovery after
he filed his petition. See Gassler v. Bruton, 255 F.3d 492, 495
(8th Cir. 2001); Rule 6, Rules Governing § 2254 Cases.
Because Mr. Lloyd was able to file his petition without a
complete copy of his trial transcript, the state’s failure to
provide a complete transcript did not prevent Mr. Lloyd
from pursuing any of his claims, and § 2244(d)(1)(B) does
not apply to this case.


C. Equitable Tolling
  Mr. Lloyd also argues that equitable tolling should be
applied to excuse the delay in filing his petition. Although
No. 01-3261                                                   7

we have not yet “conclusively determined whether, or to
what extent, the one-year deadline in § 2244(d)(1) is actually
subject to the doctrine of equitable tolling,” Johnson v.
McCaughtry, 265 F.3d 559, 565 (7th Cir. 2001), cert. denied,
122 S. Ct. 1318 (2002), it is clear that the state’s alleged re-
fusal here to provide Mr. Lloyd with a complete transcript
does not justify equitable tolling.
   For equitable tolling to excuse an untimely filing, a pris-
oner must demonstrate that he “could not, despite the exer-
cise of reasonable diligence, have discovered all the in-
formation he needed in order to be able to file his claim
on time.” Id. Here, Mr. Lloyd was present at his trial and
knew the basis on which he could have asserted prosecuto-
rial misconduct; under these circumstances, a petitioner
does not need a transcript to proceed with filing a ha-
beas corpus petition. See Montgomery v. Meloy, 90 F.3d 1200,
1203-04 (7th Cir. 1996); see also McCleskey v. Zant, 499 U.S.
467, 500 (1991) (unavailability of document, the contents
of which petitioner had at least constructive knowledge,
did not prevent him from raising claim in his habeas peti-
tion); Donovan, 276 F.3d at 93 (petitioner who attended
evidentiary hearing did not need transcript to file habe-
as petition). While we have not yet specifically addressed
whether lack of a transcript would support equitable toll-
ing, the other circuits to consider this issue have held that
the unavailability of a transcript does not allow equitable
tolling to excuse an otherwise untimely petition. See
Donovan, 276 F.3d at 93 (delay in obtaining transcript no
basis for equitable tolling of one-year limitation period);
Gassler, 255 F.3d at 495 (same); Jihad v. Hvass, 267 F.3d 803,
806 (8th Cir. 2001) (lack of access to transcript does not pre-
clude petitioner from commencing habeas corpus pro-
ceedings and does not warrant equitable tolling); Osborne
v. Boone, No. 99-7015, 1999 WL 203523, at *2 (10th Cir. 1999)
(unpublished order) (same, on denial of CA). We find
8                                                No. 01-3261

these cases persuasive, and we join our sister circuits in
holding that equitable tolling does not excuse Mr. Lloyd’s
late filing simply because he was unable to obtain a com-
plete trial transcript before he filed his § 2254 petition.


                        Conclusion
  For the foregoing reasons, we affirm the district court’s
dismissal of Mr. Lloyd’s petition for a writ of habeas corpus.
                                                   AFFIRMED

A true Copy:
        Teste:

                           _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit




                    USCA-97-C-006—7-24-02